DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/669,486 in view of Giannini et al. (US 2019/0092103) (Giannini) (of record). Claim 1 of 16/669,486 requires all of the limitations of the instant claim 1 except for the limitation “a film layer positioned between the acoustic absorbent layer and the sealant layer.” However, Giannini teaches it is known in the art to have a film layer (11) positioned between an acoustic layer (16) and a sealant layer (10) applied to the inner surface (9) of the tire in order to further improve the tire’s ability to prevent air leakage when punctured by a sharp object ([0262]). It would have been obvious to one of ordinary skill in the art to modify 16/669,486 to include a film layer positioned between the acoustic absorbent layer and the sealant layer, as taught by Giannini, with reasonable expectation of success to further improve the tire’s ability to prevent air leakage when punctured by a sharp object. 
This is a provisional nonstatutory double patenting rejection.
Specification
The abstract of the disclosure is objected to because it contains two paragraphs.  Correction is required.  See MPEP § 608.01(b). 
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 3, “the inner surface of the tire” should read “an inner surface of the tire.” 
Appropriate correction is required. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation “one face of the first porous material is adhered to the inner surface of the tire by the sealant layer” in lines 2-3. However, claim 1 recites that “a film layer [is] positioned between the acoustic absorbent layer and the sealant layer.” Thus, it is unclear how one face of the first porous material is adhered to the inner surface of the tire by the sealant layer since the film layer is positioned between the acoustic absorbent layer and the sealant layer. For examination purposes, “one face of the first porous material is adhered to the inner surface of the tire by the sealant layer” in lines 2-3 will be read as “one face of the first porous material is adhered to the inner surface of the tire by the sealant layer and the film layer.” 
Claims 3-5 are also rejected due to their dependence on rejected claim 2. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2020/0180367) (Seo) (of record) in view of Giannini et al. (US 2019/0092103) (Giannini) (of record). 
Regarding claim 1, Seo discloses a tire (title) comprising: an acoustic absorbent layer (3) positioned inside the tire (see Fig. 2); a sealant layer (2) positioned between the inner surface of the tire and the acoustic absorbent layer (2), and applied to the inner surface of the tire (see Fig. 2), wherein the acoustic absorbent layer (3) comprises a first porous material (31) with an average pore size of 1,200 to 2,400 μm ([0045]), suggesting the claimed range of 1,200 to 2,400 μm. Seo fails to disclose, however, a film layer positioned between the acoustic absorbent layer (3) and the sealant layer (2). 
Giannini teaches a tire (tire) comprising: an acoustic absorbent layer (16) positioned inside the tire (see Fig. 1); a sealant layer (10) positioned between the inner surface (9) of the tire and the acoustic absorbent layer (16), and applied to the inner surface (9) of the tire (see Fig. 1); and a film layer (11) positioned between the acoustic absorbent layer (16) and the sealant layer (10) (see Fig. 1). Giannini further teaches that this film layer (11) combined with the sealant layer (10) further improves the tire’s ability to prevent air leakage when punctured by a sharp object ([0262]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by Seo to include the film layer taught by Giannini because they would have had reasonable expectation that doing so would further improve the tire’s ability to prevent air leakage when punctured by a sharp object. 
Regarding claim 2, modified Seo discloses all of the limitations as set forth above for claim 1. Modified Seo further discloses that the acoustic absorbent layer (3) further comprises a second porous material (Seo: 32) stacked on the first porous material (Seo: 31), one face of the first porous material (Seo: 31) is adhered to the inner surface of the tire by the sealant layer (Seo: 2), and the second porous material (Seo: 32) is stacked on the other face of the first porous material (Seo: 31) (Seo: see Fig. 2; [0051]-[0052]). Furthermore, since modified Seo includes the film layer (Giannini: 11) taught by Giannini that is positioned between the acoustic absorbent layer (Seo: 3) and the sealant layer (Seo: 2), it would have been obvious that the one face of the first porous material (Seo: 31) would be adhered to the inner surface of the tire by the sealant layer (Seo: 2) and the film layer (Giannini: 11). Thus, modified Seo satisfies all of the limitations in claim 2. 
Regarding claim 3, modified Seo discloses all of the limitations as set forth above for claim 2. Modified Seo further discloses that the second porous material (Seo: 32) has an average pore size of 100 to 1,200 μm (Seo: [0054]), suggesting the claimed range of 100 to 1,200 μm. 
Regarding claim 4, modified Seo discloses all of the limitations as set forth above for claim 2. Modified Seo further discloses that the first porous material (Seo: 31) has a density of 25 to 40 kg/m3, a hardness of 10 to 20 kgf, a tensile strength of 0.8 kgf/cm2 or more, and an elongation of 70% or more (Seo: [0057]), and the second sound porous material (Seo: 32) has a density of 20 to 40 kg/m3, a hardness of 10 to 20 kgf, a tensile strength of 0.8 kgf/cm2 or more, and an elongation of 70% or more (Seo: [0059]). Thus, modified Seo suggests all of the limitations in claim 4. 
Regarding claim 5, modified Seo discloses all of the limitations as set forth above for claim 2. Modified Seo further discloses that the acoustic absorbent layer (Seo: 3) has a thickness of 20 to 60 mm (Seo: [0044]), suggesting the claimed range of 20 to 60 mm. Modified Seo further discloses that the first porous material (Seo: 31) has a thickness corresponding to 30 to 90 length % of the total thickness of the acoustic absorbent layer (Seo: 3) (Seo: [0056]), suggesting the claimed range of 30 to 90 length %. 
Regarding claim 6, modified Seo discloses all of the limitations as set forth above for claim 1. Giannini teaches that the film layer (Giannini: 11) comprises polyurethane (PU) or thermoplastic polyurethane (TPU) (Giannini: [0178]). Since modified Seo includes the film layer taught by Giannini, it would have been obvious for modified Seo to satisfy all of the limitations in claim 6. 
Regarding claim 7, modified Seo discloses all of the limitations as set forth above for claim 1. Giannini teaches that the film layer (Giannini: 11) has a thickness between 0.01 mm to 0.03 mm (Giannini: [0184]), suggesting the claimed range of 0.01 to 5 mm. Since modified Seo includes the film layer taught by Giannini, it would have been obvious for modified Seo to satisfy all of the limitations in claim 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749